UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 7, 2010 Date of Report (Date of earliest event reported): ACCELR8 TECHNOLOGY CORPORATION (Exact name of registrant as specified in charter) Colorado 0-11485 84-1072256 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7000 North Broadway, Building 3-307, Denver, CO 80221 (Address of principal executive offices) (303) 863-8808 Registrant’s telephone number, including area code: Not Applicable. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On July 7, 2010, Accelr8 Technology Corporation (the “Company”) received notice from the NYSE Amex LLC (the “Exchange”) notifying the Company that it had failed to regain compliance with Sections 1003(a)(ii) and 1003(a)(iii) of the Exchange’s Company Guide due to the fact that the Company’s stockholders' equity is less than the $4,000,000 and $6,000,000 thresholds set forth in the applicable rules. The notice indicates that unless the Company requests a hearing before a Listing Qualifications Panel (the “Panel”), its common stock would be delisted. The Company intends to request such a hearing, which will automatically stay any delisting action until the Panel renders a decision following the hearing. However, there can be no assurance that following the hearing the Panel will grant the Company’s request for continued listing. On July 13, 2010, the Company issued a press release to report the receipt of the notice from the Exchange. A copy of that press release is attached to this Current Report on Form8-K as Exhibit99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description of Exhibit Press release dated July 13, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 13, 2010 ACCELR8 TECHNOLOGY CORPORATION By: /s/ Thomas V. Geimer Thomas V. Geimer, Chief Executive Officer
